


 
 

--------------------------------------------------------------------------------

 

ACQUISITION AGREEMENT


               This ACQUISITION AGREEMENT is entered into and made effective as
of the 1st day of October, 2010, by and between Alternative Energy Partners,
Inc, a Florida Corporation ("AEGY" or “Buyer”); Regen Acquisition Corp., a Texas
corporation, and Healthcare of Today, Inc, a California Corporation
(“Healthcare” or “HOTI”), the sole Shareholder of Regen Acquisition Corp.,
(“Seller”).


  WHEREAS, Seller and Regen Acquisition Corp., a wholly-owned subsidiary of
Seller, have entered into that certain Agreement and Plan of Merger dated
September 30, 2010 (THE “Merger Agreement”) with R.L.P. Mechanical Contractors,
Inc., a Texas corporation, pursuant to which R.L.P. Mechanical Contractors, Inc.
will merge with and into Regen Acquisition Corp. (the “Merger”); and


  WHEREAS, Regen Acquisition Corp. will be the surviving entity in the Merger
and will change its corporate name in the Merger to R.L.P. Mechanical
Contractors, Inc. (the surviving entity in the Merger being hereafter referred
to as “RLP”); and


  WHEREAS, Seller will be the sole and exclusive owner of RLP on the closing of
the Merger, and upon the terms and conditions set forth below, Seller desires to
sell all of the outstanding and issued shares of RLP to Buyer, such that,
following such transaction, RLP will be a 100% wholly-owned subsidiary of Buyer;
and


                WHEREAS, for United States federal income tax purposes, the
Parties to this Agreement intend that the transactions described in this
Agreement shall qualify as a “reorganization” within the meaning of Section
368(a) of the Internal Revenue Code of 1986, as amended (the “Code”), and that
this Agreement shall be, and is hereby, adopted as a “plan of reorganization”
for purposes of Section 368(a) of the Code.


           NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the Parties hereto
agree as follows:


1.    SALE AND PURCHASE OF SHARES.


1.1           PURCHASE.  Subject to the terms and conditions herein set forth,
AEGY hereby agrees to acquire and Seller hereby agrees to transfer one hundred
percent (100%) of the outstanding shares of RLP to AEGY.


1.2   CONSIDERATION.  The consideration for one hundred percent (100%) of the
outstanding shares of RLP shall be 56,000,000 shares of common stock of
AEGY  (“AEGY Shares”).


2.    REPRESENTATIONS AND WARRANTIES


2.1           REPRESENTATIONS AND WARRANTIES OF RLP AND SELLER.  RLP and Seller
represent and warrant as follows:


a)        CORPORATE ORGANIZATION AND GOOD STANDING.  RLP is duly organized,
validly existing, and in good standing under the laws of the State of Texas and
is qualified to do business as a foreign corporation in each jurisdiction, if
any, in which its property or business requires such qualification. Seller is
duly organized, validly existing, and in good standing under the laws of the
State of California and is qualified to do business as a foreign corporation in
each jurisdiction, if any, in which its property or business requires such
qualification.




 
 

--------------------------------------------------------------------------------

 
b)         CORPORATE AUTHORITY.  RLP and Seller have all requisite corporate
power and authority to own, operate and lease its properties, to carry on its
business as it is now being conducted and to execute, deliver, perform and
conclude the transactions contemplated by this Agreement and all other
agreements and instruments related to this Agreement.


c)        AUTHORIZATION.  Execution of this Agreement has been duly authorized
and approved by the Seller and RLP.


d)        LITIGATION.  To the knowledge of RLP and Seller, there are no pending,
threatened, or existing litigation, bankruptcy, criminal, civil, or regulatory
proceeding or investigation, threatened or contemplated against RLP.


e)        NO VIOLATION.  Consummation of the acquisition contemplated herein
will not constitute or result in a breach or default under any provision of any
charter, bylaw, indenture, mortgage, lease, or agreement, or any order,
judgment, decree, law, or regulation to which any property of RLP and Seller is
subject to or by which RLP and Seller is bound.


2.2           REPRESENTATIONS AND WARRANTIES OF BUYER. The Buyer represents and
warrants as follows:


(a)    Corporate Organization and Good Standing.  Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Florida, and is qualified to do business as a foreign corporation in each
jurisdiction, if any, in which its property or business requires such
qualification.
 
(b)    Corporate Authority.  Buyer has all requisite corporate power and
authority to execute, deliver, perform and conclude the transactions
contemplated by this Agreement and all other agreements and instruments related
to this Agreement.
 
(c)    No Violation.  Consummation of the acquisition contemplated herein will
not constitute or result in a breach or default under any provision of any
charter, bylaw, indenture, mortgage, lease, or agreement, or any order,
judgment, decree, law, or regulation by which Buyer is bound.
 
(d)    Reporting Status. Buyer is a fully reporting public company under Section
15(d) of the Securities and Exchange Act of 1934, and is current on its filing
obligations under Section 15.  Buyer has filed all required periodic reports
with the Securities & Exchange Commission (the "Commission") on Forms 10-Q and
10-K through the quarter ended October 31, 2009, and all required Form 8-K
reports, all such reports are true and correct in all material respects and
contain no misrepresentation of a material fact or omission of a material
fact.  The common shares of Buyer are listed for trading on the NASD OTC BB
under the symbol "AEGY".  Buyer has not received and there are no outstanding
Commission Staff comment letters, stop orders or other regulatory action, and no
letters, comments, investigations or other actions pending or threatened by the
Commission or by the Financial Industry Regulatory Authority (FINRA) against or
relating to Buyer.
 
 
 

--------------------------------------------------------------------------------

 
(e)    Capitalization.
 
(i)    On the date of this Agreement, 69,605,205 shares of common stock of Buyer
were issued and outstanding, were duly authorized, validly issued, fully paid
and non-assessable and none were issued in violation of any preemptive rights;
(ii)  no shares of Buyer were reserved for issuance upon the exercise of
outstanding options, warrants or other rights to purchase shares; and (iii) no
shares of Buyer stock were held in the treasury of Buyer.  Except as set forth
above, as of the date hereof, no shares or other voting securities of Buyer are
issued, reserved for issuance or outstanding and no shares or other voting
securities of Buyer shall be issued or become outstanding after the date
hereof.  There are no bonds, debentures, notes or other indebtedness or
securities of Buyer that have the right to vote (or that are convertible into,
or exchangeable for, securities having the right to vote) on any matters on
which stockholders of Buyer may vote.  All shares of Buyer subject to issuance
as described above shall, upon issuance on the terms and conditions specified in
the instruments pursuant to which they are issuable, be duly authorized, validly
issued, fully paid, non-assessable and free of preemptive rights.
 
(ii)     Buyer has no contract or other obligation to repurchase, redeem or
otherwise acquire any shares of Buyer stock, or make any investment (in the form
of a loan, capital contribution or otherwise) in any other Person.  There are no
outstanding subscriptions, options, warrants, puts, calls, rights, exchangeable
or convertible securities or other commitments or agreements of any character
relating to the issued or unissued shares or other securities of Buyer.  None of
the outstanding equity securities or other securities of Buyer was issued in
violation of the Securities Act of 1933 or any other legal requirement.
 
(iii)    Buyer currently has 500 million shares of common stock, par value
$0.001 per share, authorized and will amend its Articles of Incorporation to
authorize additional shares in order to issue the AEGY Shares to H)TI if
necessary.
 
(f)    Authority; No Violation.
 
(i)    Buyer has full corporate power and authority to execute and deliver this
Agreement and to comply with the terms hereof and consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by Buyer and the Sellers as the owners of all of the Shares.  Assuming
due authorization, execution and delivery by the other Parties, this Agreement
constitutes the valid and binding obligation of Buyer, enforceable against Buyer
in accordance with its terms, except as such enforcement may be limited by (i)
the effect of bankruptcy, insolvency, reorganization, receivership,
conservatorship, arrangement, moratorium or other similar laws affecting or
relating to the rights of creditors generally, or (ii) the rules governing the
availability of specific performance, injunctive relief or other equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding in equity or at law, or (iii) the specific terms and conditions of
this Agreement.
 
(ii)    Neither the execution and delivery of this Agreement by Buyer nor the
consummation by Buyer of the transactions contemplated hereby, nor compliance by
Buyer with any of the terms or provisions hereof, will (A) violate any provision
of the Certificate of Registration or Constitution or the certificates of
registration or constitution, or other charter or organizational documents, of
Buyer or (B) violate any statute, code, ordinance, rule, regulation, judgment,
order, writ, decree or injunction applicable to Buyer or any of its properties
or assets, the violation of which would have a material adverse effect, or (C)
violate, conflict with, result in a breach of any provision of or the loss of
any material benefit under, constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, result in the
termination of any or all rights or benefits or a right of termination or
cancellation under, accelerate the performance required by or rights or
obligations under, increase any rate of interest payable or result in the
creation of any lien upon any of the respective properties or assets of Buyer
under, any authorization or of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement, contract,
or other instrument or obligation to which is a party, or by which its
properties, assets or business activities may be bound or affected.
 
 
 

--------------------------------------------------------------------------------

 
(g)    Financial Statements.
 
(i)    Buyer has furnished or made available to Seller, or will make available
to Seller prior to the Closing Date, true and complete copies of the
consolidated audited financial statements of Buyer for the its past two fiscal
years (the “Buyer Financial Statements”), and Buyer shall furnish or make
available to Seller true and complete copies of Buyer's financial statements for
all monthly periods ending after its most recent fiscal year up to and including
the Closing Date.
 
(ii)     The Buyer Financial Statements were prepared in accordance with  GAAP
or the equivalent applied on a basis consistent throughout the periods indicated
(except as otherwise stated in such financial statements, including the related
notes, and except that, in the case of unaudited statements for the subsequent
quarterly periods referenced above, such unaudited statements fairly present in
all material respects the consolidated financial condition and the results of
operations of Buyer as at the respective dates thereof and for the periods
indicated therein (subject, in the case of unaudited statements, to year-end
audit adjustments).
 
(h)    Absence of Certain Changes or Events.  Since the end of its most recent
fiscal year and to the date of this Agreement, (i) the Buyer and its
Subsidiaries has, in all material respects, conducted its business in the
ordinary course consistent with past practice; (ii) there has not occurred any
change, event or condition that is or would reasonably be expected to result in
a material adverse effect; and (iii)  Buyer has not taken and will not take any
of the actions that Buyer has agreed not to take from the date hereof through
the Closing Date pursuant to this Agreement.
 
(i)    Undisclosed Liabilities.  Buyer has no material obligations or
liabilities of any nature (whether accrued, matured or unmatured, fixed or
contingent or otherwise) other than (i) those set forth or adequately provided
for in the consolidated balance sheet (and the related notes thereto) of Buyer
as of the end of the most recent fiscal year  included in the Buyer Financial
Statements, (ii) those incurred in the ordinary course of business consistent
with past practice since the end of the most recent fiscal year  and (iii) those
incurred in connection with the execution of this Agreement.
 
(j)    Legal Proceedings.  Buyer is not a party to any, and there is no pending
or, to the knowledge of Buyer, threatened, legal, administrative, arbitral or
other proceeding, claim, action or governmental or regulatory investigation of
any nature against Buyer, or any of its officers or directors which, if decided
adversely to Buyer, would, individually or in the aggregate, be material to
Buyer.  There is no injunction, order, judgment or decree imposed upon Buyer, or
any of its officers or directors, or the assets of Buyer.
 
 
 

--------------------------------------------------------------------------------

 
(k)    Taxes and Tax Returns.
 
 
(i) (i)     Buyer has filed or caused to be filed all  federal, state, foreign
and local tax returns required to be filed with any tax authority; (ii) all such
tax returns are true, accurate, and complete in all material respects; (iii)
Buyer has paid or caused to be paid all taxes that are due and payable by any of
such companies, other than taxes which are being contested in good faith and are
adequately reserved against or provided for (in accordance with  GAAP) in the
Buyer Financial Statements, and (iv) Buyer does not have any material liability
for taxes for any current or prior tax periods in excess of the amount reserved
or provided for in the Buyer Financial Statements (but excluding, for this
Clause (iv) only, any liability reflected thereon for deferred taxes to reflect
timing differences between tax and financial accounting methods).
 
(ii)    No national, state, local or foreign audits, examinations,
investigations, or other formal proceedings are pending or, to Buyer’s
knowledge, threatened with regard to any taxes or tax returns of Buyer.  No
issue has arisen in any examination of the Buyer by any tax authority that if
raised with respect to any other period not so examined would result in a
material deficiency for any other period not so examined, if upheld.  Any
adjustment of income taxes of Buyer made in any examination that is required to
be reported to the appropriate national, state, local or foreign tax authorities
has been so reported.
 
(iii)     There are no disputes pending with respect to, or claims or
assessments asserted in writing for, any material amount of taxes upon Buyer,
nor has Buyer given or been requested in writing to give any currently effective
waiver extending the statutory period of limitation applicable to any tax return
for any period.
 
(l)    Compliance with Applicable Law and Regulatory Matters.
 
(i)     Buyer has complied with all applicable laws and regulations, and are not
in violation of, and have not received any written notices of violation with
respect to, any laws and regulations in connection with the conduct of their
respective businesses or the ownership or operation of their respective
businesses, assets and properties, except for such noncompliance and violations
as would not, individually or in the aggregate, be material.
 
(ii)    Buyer has all licenses, permits, certificates, franchises and other
authorizations (collectively, the “Authorizations”) necessary for the ownership
or use of its assets and properties and the conduct of its business, as
currently conducted, and have complied with, and are not in violation of, any
Authorization, except where such noncompliance or violation would not,
individually or in the aggregate, be material.  Except as would not be material
to Buyer, all such Authorizations are in full force and effect and there are no
proceedings pending or, to the knowledge of Buyer, threatened that seek the
revocation, cancellation, suspension or adverse modification thereof.
 
(iii)     There are no governmental orders applicable to Buyer which have had a
Material Adverse Effect on Buyer.
 
 
 

--------------------------------------------------------------------------------

 
(m)    Material Contracts.  There are no material contracts of Buyer currently
in existence.
 
(n)    Assets.  Buyer owns, leases or has the right to use all the properties
and assets necessary or currently used for the conduct of its businesses free
and clear of all liens of any kind or character.  All items of equipment and
other tangible assets owned by or leased to Buyer and which are material to the
operations and business of Buyer are in good condition and repair (ordinary wear
and tear excepted).  In the case of leased equipment and other tangible assets,
Buyer holds valid leasehold interests in such leased equipment and other
tangible assets, free and clear of all liens of any kind or character.
 
(o)    Environmental Liability.  Buyer is in compliance with all applicable
environmental laws.  To the knowledge of Buyer, there are no liabilities of
Buyer of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise arising under or relating to any environmental law
and, to the knowledge of Buyer, there are no facts, conditions, situations or
set of circumstances that could reasonably be expected to result in or be the
basis for any such liability.
 
(p)    Insurance.  Buyer has in full force and effect the insurance coverage
with respect to its business.  There is no claim pending under any of such
policies as to which coverage has been questioned, denied or disputed by the
underwriters of such policies.  All premiums due and payable under all such
policies have been paid, and Buyer is otherwise in compliance in all material
respects with the terms of such policies.  Buyer has no knowledge of any
threatened termination of, or material premium increase with respect to, any of
such policies.
 
(q)    Intellectual Property. Buyer has no intellectual property.
 
(r)            Interests of Officers and Directors.  Except as disclosed herein,
none of the officers or directors of Buyer has any interest in any property,
real or personal, tangible or intangible, including intellectual property, used
in or developed by the business of Buyer, or in any supplier, distributor or
customer of Buyer, or any other relationship, contract, agreement, arrangement
or understanding with Buyer, except  for the normal ownership interests of a
shareholder and employee rights.
 
(s)    Broker’s Fees.  Buyer has not employed any broker or finder or incurred
any liability for any broker’s fees, commissions or finder’s fees in connection
with the transactions contemplated by this Agreement.
 
(t)    Certain Business Practices.  No director, officer, agent or employee of
Buyer has (i) used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity on behalf of, or
purportedly on behalf of, or for the business of Buyer, or (ii) made any
unlawful payments to officials or employees of governmental entities or to
directors, officers or employees of foreign or domestic business enterprises.
 
3.  CONDITIONS PRECEDENT


3.1           Conditions to Each Party’s Obligations. The respective obligations
of each Party hereunder shall be subject to the satisfaction prior to or at the
Closing of the following conditions:


a)        No Restraints. No statute, rule, regulation, order, decree, or
injunction shall have been enacted, entered, promulgated, or enforced by any
court or governmental entity of competent jurisdiction which enjoins or
prohibits the consummation of this Agreement and shall be in effect.


 
 

--------------------------------------------------------------------------------

 
b)        Legal Action. There shall not be pending or threatened in writing any
action, proceeding, or other application before any court or governmental entity
challenging or seeking to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or seeking to obtain any material
damages.


c)        Merger.  Seller and RLP shall have complied in all respects with the
Merger Agreement and shall have closed on the Merger in accordance with the
terms of the Merger Agreement.


3.2           Conditions to Seller’s Obligations. The obligations of Seller
shall be subject to the satisfaction prior to or at the Closing of the following
conditions unless waived by Seller:


a)        Representatives and Warranties of Buyer. The representations and
warranties of Buyer set forth in this Agreement shall be true and correct as of
the date of this Agreement and as of the Closing as though made on and as of the
Closing, except: (i) as otherwise contemplated by this Agreement; or (ii) in
respects that do not have a Material Adverse Effect on the Parties or on the
benefits of the transactions provided for in this Agreement. “Material Adverse
Effect” for purposes of this Agreement shall mean any change or effect that,
individually or when taken together with all other such changes or effects which
have occurred prior to the date of determination of the occurrence of the
Material Adverse Effect, is or is reasonably likely to be materially adverse to
the business, assets, financial condition, or results of operation of the
entity.


b)        Performance of Obligations of Buyer. Buyer shall have performed all
agreements and covenants required to be performed by it under this Agreement
prior to the Closing, except for breaches that do not have a Material Adverse
Effect on the Parties or on the benefits of the transactions provided for in
this Agreement.


c)        Buyer shall have prepared and filed, after required review by its
independent auditors, the required Form 10-K for the fiscal year of Buyer ending
July 31, 2009, which is due on or before October 29,, 2010.


d)        Buyer shall have taken all steps if required in order to amend its
Articles of Incorporation to authorize additional shares so it may issue the
AEGY Shares to HOTI.


3.3           Conditions to Buyer’s Obligations. The obligations of Buyer shall
be subject to the satisfaction prior to or at the Closing of the following
conditions unless waived by Buyer:


a)        Representatives and Warranties of RLP and Seller. The representations
and warranties of RLP and set forth in this Agreement shall be true and correct
as of the date of this Agreement and as of the Closing as though made on and as
of the Closing, except: (i) as otherwise contemplated by this Agreement, or (ii)
in respects that do not have a Material Adverse Effect on the Parties or on the
benefits of the transactions provided for in this Agreement.
 
 
b)        Performance of Seller and RLP. Seller and RLP shall have performed all
agreements and covenants required to be performed by them under this Agreement
prior to Closing, except for breaches that do not have a Material Adverse Effect
on the Parties or on the benefits of the transactions provided for in this
Agreement.






 
 

--------------------------------------------------------------------------------

 
4. CLOSING AND DELIVERY OF DOCUMENTS


4.1           Time and Place. The Closing of the transaction contemplated by
this Agreement shall take place at the offices of  AEGY, unless otherwise agreed
by the Parties, immediately upon the full execution of this Agreement, the
satisfaction of all conditions and specifically the delivery of all required
documents, or at such other time and place as the Parties mutually agree.  All
proceedings to be taken and all documents to be executed at the Closing shall be
deemed to have been taken, delivered and executed simultaneously, and no
proceeding shall be deemed taken nor documents deemed executed or delivered
until all have been taken, delivered and executed.  The date of Closing may be
accelerated or extended by agreement of the parties.


Any copy, facsimile telecommunication or other reliable reproduction of the
writing or transmission required by this Agreement or any signature required
thereon may be used in lieu of an original writing or transmission or signature
for any and all purposes for which the original could be used, provided that
such copy, facsimile, telecommunication or other reproduction shall be a
complete reproduction of the entire original writing or transmission or original
signature.


4.2           Deliveries by Seller and RLP. At Closing, Seller and RLP shall
make the following deliveries to Buyer:


a)        Certified resolutions of the Board of Directors of Seller authorizing
the execution and performance of this Agreement.


b)        Stock certificates of RLP representing all of the issued and
outstanding stock of RLP, fully endorsed for transfer to Buyer.


4.3           Deliveries by Buyer. At Closing, Buyer shall make the following
deliveries to Seller:


a)        Stock certificates representing 56 million shares of duly authorized,
validly issued common stock of AEGY issued in the name of Seller or its
designee; and


b)        Certified resolutions of the Board of Directors of Buyer authorizing
the execution and performance of this Agreement.


5.  INDEMNIFICATION AND ARBITRATION


5.1.           Indemnification. The Seller and RLP, on the one hand, and the
Buyer, on the other hand, (each party, “Indemnifying Party”) shall agree to
indemnify, and hold harmless the other party (“Indemnified Party”) from any and
all claims, demands, liabilities, damages, losses, costs and expenses that the
other party shall incur or suffer, including attorneys fees and costs, that
arise, result from or relate to any breach of, or failure by Indemnifying Party
to perform any of their respective representations, warranties, covenants, or
agreements in this Agreement or in any exhibit, addendum, or any other
instrument furnished by the Indemnifying Party under this Agreement.


5.2           Arbitration and Governing Law. The parties hereby agree that any
and all claims (except only for requests for injunctive or other equitable
relief) whether existing now, in the past or in the future as to which the
parties or any affiliates may be adverse parties, and whether arising out of
this Agreement or from any other cause, will be resolved by arbitration before
the American Arbitration Association within the State of Florida.


 
 

--------------------------------------------------------------------------------

 
a)                The parties hereby irrevocably consent to the jurisdiction of
the American Arbitration Association and the situs of the arbitration (and any
requests for injunctive or other equitable relief) within the State of
Florida.  Any award in arbitration may be entered in any domestic or foreign
court having jurisdiction over the enforcement of such awards.


b)                The law applicable to the arbitration and this Agreement shall
be that of the State of Florida, determined without regard to its provisions
which would otherwise apply to a question of conflict of laws.


c)         The arbitrator may, in its discretion, allow the parties to make
reasonable disclosure and discovery in regard to any matters which are the
subject of the arbitration and to compel compliance with such disclosure and
discovery order.  The arbitrator may order the parties to comply with all or any
of the disclosure and discovery provisions of the Federal Rules of Civil
Procedure, as they then exist, as may be modified by the arbitrator consistent
with the desire to simplify the conduct and minimize the expense of the
arbitration.


d)       Regardless of any practices of arbitration to the contrary, the
arbitrator will apply the rules of contract and other law of the jurisdiction
whose law applies to the arbitration so that the decision of the arbitrator will
be, as much as possible, the same as if the dispute had been determined by a
court of competent jurisdiction.


e)       Any award or decision by the American Arbitration Association shall be
final, binding and non-appealable except as to errors of law or the failure of
the arbitrator to adhere to the arbitration provisions contained in this
agreement.  Each party to the arbitration shall pay its own costs and counsel
fees except as specifically provided otherwise in this agreement.


f)       In any adverse action, the parties shall restrict themselves to claims
for compensatory damages and\or securities issued or to be issued and no claims
shall be made by any party or affiliate for lost profits, punitive or multiple
damages.


g)      The parties covenant that under no conditions will any party or any
affiliate file any action against the other (except only requests for injunctive
or other equitable relief) in any forum other than before the American
Arbitration Association, and the parties agree that any such action, if filed,
shall be dismissed upon application and shall be referred for arbitration
hereunder with costs and attorney's fees to the prevailing party.


h)      It is the intention of the parties and their affiliates that all
disputes of any nature between them, whenever arising, whether in regard to this
agreement or any other matter, from whatever cause, based on whatever law, rule
or regulation, whether statutory or common law, and however characterized, be
decided by arbitration as provided herein and that no party or affiliate be
required to litigate in any other forum any disputes or other matters except for
requests for injunctive or equitable relief. This agreement shall be interpreted
in conformance with this stated intent of the parties and their affiliates.


The provisions for arbitration contained herein shall survive the termination of
this agreement for any reason.


6.  GENERAL PROVISIONS.


 
 

--------------------------------------------------------------------------------

 
6.1           FURTHER ASSURANCES.  From time to time, each party will execute
such additional instruments and take such actions as may be reasonably required
to carry out the intent and purposes of this Agreement.


6.2           WAIVER.  Any failure on the part of either party hereto to comply
with any of its obligations, agreements, or conditions hereunder may be waived
in writing by the party to whom such compliance is owed.


6.3           BROKERS.  Each party agrees to indemnify and hold harmless the
other party against any fee, loss, or expense arising out of claims by brokers
or finders employed or alleged to have been employed by the indemnifying party.


6.4           NOTICES.  All notices and other communications hereunder shall be
in writing and shall be given by personal delivery, overnight delivery, mailed
by registered or certified mail, postage prepaid, with return receipt requested,
as follows:


If to Seller and RLP, to:


Healthcare of Today, Inc
2219 W Olive Ave #266
Burbank, CA 91506
Attention Henry Jan, CEO


If to Buyer, to:


Alternative Energy Partners, Inc
1365 N. Courtenay Parkway, Suite A
Merritt Island, FL 32953


The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient. If notice is given by mail, such notice shall be
deemed given upon receipt and delivery or refusal.


6.5           ASSIGNMENT.  This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their successors and assigns; provided,
however, that any assignment by either party of its rights under this Agreement
without the written consent of the other party shall be void.


6.6           COUNTERPARTS.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Signatures sent by
facsimile transmission shall be deemed to be evidence of the original execution
thereof.


6.7           REVIEW OF AGREEMENT.  Each party acknowledges that it has had time
to review this agreement and, as desired, consult with counsel.  In the
interpretation of this Agreement, no adverse presumption shall be made against
any party on the basis that it has prepared, or participated in the preparation
of, this Agreement.


 
 

--------------------------------------------------------------------------------

 
6.8           SCHEDULES.  All schedules attached hereto, if any, shall be
acknowledged by each party by signature or initials thereon.


     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first written above.




ALTERNATIVE ENERGY PARTNERS, INC








BY:_/s/ Gary Reed____________
                    GARY REED
ITS: CEO




REGEN ACQUISITION CORP.
 
 
BY:_/s/ Henry Jan____________
                      HENRY JAN
ITS: CEO


SELLER:


HEALTHCARE OF TODAY
 
 
BY:__/s/ Henry Jan___________
                      HENRY JAN
ITS: CEO





_____
 
 

--------------------------------------------------------------------------------

 

